DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference of Ghost fails to teach, “designating the at least one RU as a shared RU”. In support of its argument, the Applicant finds a channel bandwidth from Ghosh is not a Applicant’s RU. In response, The Examine notes that the claim language at issue doesn’t not define a RU, a bandwidth in Ghosh would be considered as a RU. Thus Ghost teaches designating the at least one RU as a shared RU ( [0033], [0036], [0060]-[0061], WLAN  would be configured for various channel bandwidths, including bandwidths having center frequencies of about  2.4 GHz, 5 GHz, a bandwidth around center frequency 2.4 GHz would be considered as a shared RU as BT may utilize center frequency 2.4 GHz as well).
Applicant argues that the cited reference of Beninghaus fails to teaches “excluding the shared RU for use by the IEEE compatible network, while concurrently allocating the dedicated RU for use by the IEEE compatible network”, Examiner respectfully disagrees. Beninghaus teaches excluding the shared RU for use by the IEEE compatible network, while concurrently allocating the dedicated RU for use by the IEEE compatible network ( Fig 8, [0104], masked bandwidth for WLAN, and another masked bandwidth for BT, Fig 9, [0107]-[0110], a first set of communications channels 702 that includes WLAN channel 6, a second set of communications channels 704 that includes the Bluetooth channels 28-48, [0111]-[0112], mask out and stop using Bluetooth channels 59-79 which utilize the same set of frequencies as WLAN channel 11, and spectrum range may vary dynamically using masking out for some Bluetooth channels which utilize the same set of frequencies as WLAN channel ).
Moreover,  Beninghaus also teaches wherein the dedicated RU and the shared RU are different portions of the channel (Fig 11, [0114]-[0116], Bluetooth transmissions 1104  located different with 802.11 transmissions 1102, channel masking algorithm could make a selection of a WLAN channel to maximally avoid Bluetooth channels).
Note that claim language does not require excluding any frequencies from WLAN, Beninghaus may mask out some WLAN channels (not necessary entire WLAN channels) from BT spectrum ( [0111]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 20190150189 A1) in view of Hsu (US 20090247217 A1) and Beninghaus (US 20090258607 A1).
Regarding claim 1, Ghosh discloses:
A method, comprising: selecting at least one resource unit (RU) from a channel in an IEEE 802.11 ax compatible network (Fig 1, [0025], [0028], wireless device integrating WLAN circuitry and BT circuitry, IEEE 802.11ax would be configured for WLAN communication, [0060]-[0061], allocation of a bandwidth of a channel or a number of tones or sub-carriers may be termed a resource unit (RU) allocation, a RU would be used in 1 MHz, 20 MHz, 40 MHz, etc);
designating the at least one RU as a shared RU ( [0033], [0036], [0060]-[0061], WLAN  would be configured for various channel bandwidths, including bandwidths having center frequencies of about  2.4 GHz, 5 GHz, a bandwidth around center frequency 2.4 GHz would be considered as a shared RU as BT may utilize center frequency 2.4 GHz as well);
Ghosh does not explicitly disclose:
the channel overlapping a Bluetooth (BT) transmission spectrum; designating at least one other RU of the same channel as a dedicated RU.
However, the teaching of the channel overlapping a Bluetooth (BT) transmission spectrum; designating at least one other RU of the same channel as a dedicated RU is well known in the art as evidenced by Hsu.
Hsu discloses:
the channel overlapping a Bluetooth (BT) transmission spectrum ( Fig 1, [0004], [0027], WLAN ranging from 2400 Hz to 2483.5 Hz, 79 Bluetooth hopping channels with bandwidths of 1 MHz are spread on a frequency band ranging from 2400 Hz to 2483.5 Hz, the WLAN channel frequency band may overlap the Bluetooth channel frequency band);
designating at least one other RU of the same channel as a dedicated RU ( Fig 1, [0004], three static non-overlapping WLAN channels with bandwidths of 22 MHz are spread on the frequency 2400 Hz to 2483.5 Hz, the one of non-overlapping WLAN channels (22 MHz) would be considered as a dedicated RU);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu as mentioned above as a modification to Ghosh , such that the combination would allow to apply non-overlapping frequency bands, in order to differentiate overlap frequency bands and non-overlapping frequency bands, and reserve some bands for WLAN, and to reduce signal transceivering errors due to signal interference between simultaneously transmitted Bluetooth signals and WLAN signals.
 Ghosh modified by Hsu does not explicitly disclose:
when an associated BT device is communicating, allocating frequencies of the shared RU for use by the associated BT device, excluding the shared RU for use by the IEEE compatible network, while concurrently allocating the dedicated RU for use by the IEEE compatible network; wherein the dedicated RU and the shared RU are different portions of the channel.
However, the teaching of when an associated BT device is communicating, allocating frequencies of the shared RU for use by the associated BT device, excluding the shared RU for use by the IEEE compatible network, while concurrently allocating the dedicated RU for use by the IEEE compatible network; wherein the dedicated RU and the shared RU are different portions of the channel is well known in the art as evidenced by Beninghaus.
Beninghaus discloses:
when an associated BT device is communicating, allocating frequencies of the shared RU for use by the associated BT device ( Fig 1, Fig 9, [0107]-[0110], radio module 102 is using a first set of communications channels 702 that includes WLAN channel 6, the radio module 104 is using (or can use) a second set of communications channels 704 that includes the Bluetooth channels 28-48),
excluding the shared RU for use by the IEEE compatible network, while concurrently allocating the dedicated RU for use by the IEEE compatible network ( Fig 8, [0104], masked bandwidth for WLAN, and another masked bandwidth for BT, Fig 9, [0107]-[0110], a first set of communications channels 702 that includes WLAN channel 6, a second set of communications channels 704 that includes the Bluetooth channels 28-48, [0111]-[0112], mask out and stop using Bluetooth channels 59-79 which utilize the same set of frequencies as WLAN channel 11, and spectrum range may vary dynamically using masking out for some Bluetooth channels which utilize the same set of frequencies as WLAN channel );
wherein the dedicated RU and the shared RU are different portions of the channel (Fig 11, [0114]-[0116], Bluetooth transmissions 1104  located different with 802.11 transmissions 1102, channel masking algorithm could make a selection of a WLAN channel to maximally avoid Bluetooth channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Beninghaus as mentioned above as a modification to Ghosh ( modified by Hsu), such that the combination would allow to apply different spectrum portions with BT and WLAN, in order to influence decisions made in how and what channels to block, minimize performance impact, and improve coexistence of Bluetooth and WLAN.
Regarding claim 2, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 1 as outlined above.
selecting of the at least one RU based on quality indications for frequencies of the at least one RU ( Beninghaus, [0113], Quality of Service (QoS) parameters may be used to select a set of masked channels).
the combination of  Ghosh, Hsu and  Beninghaus is obvious for the same reasons applied to the claim 1.
Regarding claim 3, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 2 as outlined above.
further including: generating the quality indications from a source selected from the group of: the associated BT device and an IEEE 802.11 ax compatible device of the IEEE 802.11 ax compatible network ( Beninghaus, [0113], activity information may provide information about a priority level including various Quality of Service (QoS) parameters).
the combination of  Ghosh, Hsu and  Beninghaus is obvious for the same reasons applied to the claim 1.
Regarding claim 4, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 1 as outlined above.
wherein: the selecting of the at least one RU is executed by an integrated circuit device that includes IEEE 802.1 lax compatible circuits and the associated BT device (Ghosh, [0033], [0036], [0060], Wi-Fi communication may use a frequency spectrum around center frequencies of about 2.4 GHz, BT communications may utilize the same frequency spectrum with WLAN).
Regarding claim 5, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 1 as outlined above.
when the associated BT device is not communicating, allocating the shared RU for use by the IEEE 802.11 ax compatible network ( Beninghaus, Fig 13, [0133], WLAN transmission times fit within the idle time slots of the Bluetooth communications).
the combination of  Ghosh, Hsu and  Beninghaus is obvious for the same reasons applied to the claim 1.
Regarding claim 6, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 1 as outlined above.
further including: excluding frequencies of the dedicated RU from the transmission spectrum available to the associated BT device (Hsu, Fig 1, [0004], non-overlapping WLAN channels).
the combination of  Ghosh, Hsu is obvious for the same reasons applied to the claim 1.
Regarding claim 7, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 1 as outlined above.
further including: storing in memory circuits data for IEEE 802.11 ax channel RUs having at least portions that overlap the BT transmission spectrum ( Ghosh, Fig 1, Fig 6, [0024], [0036], [0056], [0063],  [0086],  storage, memory, Baseband processing circuity having memory, which would store information data, such as sub-channel information, configuration info etc).

Regarding claim 8, Ghosh discloses:
A device ( Fig 1, [0028], radio architecture 100 may be part of AP or STA device), comprising: 
control circuits (Fig 1, [0024]-[0026], WLAN-BT coexistence circuitry 113, or baseband processing circuitry 108 with control logic ) configured to 
designate at least one resource unit (RU) of an IEEE 802.11 ax channel (Fig 1, [0025], [0028], wireless device integrating WLAN circuitry and BT circuitry, IEEE 802.11ax would be configured for WLAN communication, [0060]-[0061], allocation of a bandwidth of a channel or a number of tones or sub-carriers may be termed a resource unit (RU) allocation, a RU would be used in 5 MHz, 10MHz, 20 MHz, 40 MHz, 80 MHz, 160 MHz etc)
as a shared RU ( [0033], [0036], [0060]-[0061], WLAN  would be configured for various channel bandwidths, including bandwidths having center frequencies of about  2.4 GHz, 5 GHz, a bandwidth around center frequency 2.4 GHz would be considered as a shared RU as BT may utilize center frequency 2.4 GHz as well );
first communication circuits ( Fig 1, 108A) configured to 
transmit and receive data according to the IEEE.802.1lax standard ( [0025], [0028]- [0029], [0052], WLAN baseband circuitry 108A communicates OFDM signals or OFDMA signals in accordance with IEEE 802.11ax);
BT circuits (Fig 1, 108B) configured to transmit and receive data according to at least one BT standard ( [0025], [0031], BT baseband circuitry 108B communicates wireless signals in accordance with Bluetooth Standard).
Ghosh does not explicitly disclose:
designating at least one other RU of the same channel as a dedicated RU, the channel overlapping a Bluetooth (BT) transmission spectrum;
However, the teaching of designating at least one other RU of the same channel as a dedicated RU, the channel overlapping a Bluetooth (BT) transmission spectrum is well known in the art as evidenced by Hsu.
Hsu discloses:
designating at least one other RU of the same channel as a dedicated RU ( Fig 1, [0004], three static non-overlapping WLAN channels with bandwidths of 22 MHz are spread on the frequency 2400 Hz to 2483.5 Hz, the one of non-overlapping WLAN channels (22 MHz) would be considered as a dedicated RU),
the channel overlapping a Bluetooth (BT) transmission spectrum ( Fig 1, [0004], [0027], WLAN ranging from 2400 Hz to 2483.5 Hz, 79 Bluetooth hopping channels with bandwidths of 1 MHz are spread on a frequency band ranging from 2400 Hz to 2483.5 Hz, the WLAN channel frequency band may overlap the Bluetooth channel frequency band);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu as mentioned above as a modification to Ghosh, such that the combination would allow to apply non-overlapping frequency bands, in order to differentiate overlap frequency bands and non-overlapping frequency bands, and reserve some bands for WLAN, and to reduce signal transceiving errors due to signal interference between simultaneously transmitted Bluetooth signals and WLAN signals.
Ghosh modified by Hsu does not explicitly disclose:
generate a BT active indication in response to BT circuits being active; exclude the shared RU from IEEE.802.1lax communications in response to the BT active indication while concurrently including the dedicated RU in the IEEE.802.11 communications; wherein the shared RU and the dedicated RU are different portions of the same IEEE 802.11ax channel.
However, the teaching of generate a BT active indication in response to BT circuits being active; exclude the shared RU from IEEE.802.1lax communications in response to the BT active indication while concurrently including the dedicated RU in the IEEE.802.11 communications; wherein the shared RU and the dedicated RU are different portions of the same IEEE 802.11ax channel is well known in the art as evidenced by Beninghaus.
Beninghaus discloses:
generate a BT active indication in response to BT circuits being active ( [0082], [0107]-[0110], information indicating channel in use); 
exclude the shared RU from IEEE.802.1lax communications in response to the BT active indication while concurrently including the dedicated RU in the IEEE.802.11 communications ( Fig 8, [0104], masked bandwidth for WLAN, and another masked bandwidth for BT, Fig 9, [0107]-[0110], a first set of communications channels 702 that includes WLAN channel 6, a second set of communications channels 704 that includes the Bluetooth channels 28-48, [0111]-[0112], mask out and stop using Bluetooth channels 59-79 which utilize the same set of frequencies as WLAN channel 11, and spectrum range may vary dynamically using masking out for some Bluetooth channels which utilize the same set of frequencies as WLAN channel );
wherein the shared RU and the dedicated RU are different portions of the same IEEE 802.11ax channel ( Fig 11, [0114]-[0116], Bluetooth transmissions 1104  located different with 802.11 transmissions 1102, channel masking algorithm could make a selection of a WLAN channel to maximally avoid Bluetooth channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Beninghaus as mentioned above as a modification to Ghosh ( modified by Hsu), such that the combination would allow to apply different spectrum portions with BT and WLAN, in order to influence decisions made in how and what channels to block, minimize performance impact, and improve coexistence of Bluetooth and WLAN.
Regarding claim 9, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 8 as outlined above.
the BT circuits are further configured to exclude the frequencies of the dedicated RU from being selected for BT communications (Hsu, Fig 1, [0004], non-overlapping WLAN channels).
the combination of Ghosh, Hsu is obvious for the same reasons applied to the claim 8.
Regarding claim 10, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 8 as outlined above.
wherein: the control circuits, the first communication circuits, and the BT circuits are formed in a same integrated circuit package ( Ghosh, Fig 1, [0024], [0025], a Radio architecture 100 may include WLAN-BT coexistence circuitry 113, a WLAN baseband processing circuitry 108A and a BT baseband processing circuitry 108B).
Regarding claim 11, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 8 as outlined above.
wherein: the control circuits, the first communication circuits and the BT circuits are formed in a same integrated circuit substrate (Ghosh, Fig 1, [0025]-[0026], multiple circuit may be provided on  a single wireless radio card 102, a single chip or integrated circuit (IC), such as IC 112).
Regarding claim 12, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 8 as outlined above.
further including: memory circuits configured to store information identifying IEEE 802.1 lax channel RUs  ( Fig 1, Fig 6, [0024], [0060]-[0061], WLAN baseband processing circuitry 108A may include a memory, which would store information data, such as RU, sub-channel information, etc).
Ghosh does not explicitly disclose:
that overlap the BT transmission spectrum.
Hsu discloses:
the channel overlapping a Bluetooth (BT) transmission spectrum ( Fig 1, [0004], [0027], WLAN ranging from 2400 Hz to 2483.5 Hz, 79 Bluetooth hopping channels with bandwidths of 1 MHz are spread on a frequency band ranging from 2400 Hz to 2483.5 Hz, the WLAN channel frequency band may overlap the Bluetooth channel frequency band).
the combination of Ghosh, Hsu is obvious for the same reasons applied to the claim 8.
Regarding claim 13, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 8 as outlined above.
Ghosh discloses:
the first communication circuits ( Fig 1, 108A), 
the RU ([0060]-[0061], allocation of a bandwidth of a channel or a number of tones or sub-carriers may be termed a resource unit (RU) allocation, a RU would be used in 5 MHz, 10MHz, 20 MHz, 40 MHz, 80 MHz, 160 MHz etc), 
the control circuits (Fig 1, [0024]-[0026], WLAN-BT coexistence circuitry 113, or baseband processing circuitry 108 with control logic ) are configured to designate the shared RU from the plurality of RUs ( [0033], [0036], [0060], WLAN  would be configured for various channel bandwidths, including bandwidths having center frequencies of about 900 MHz, 2.4 GHz, 5 GHz, and bandwidths of about  5 MHz, 10 MHz, 20 MHz, 40 MHz, 80 MHz etc; therefore, a bandwidth around center frequency 2.4 GHz would be considered as a shared RU as BT may utilize center frequency 2.4 GHz as well),
Ghosh does not explicitly disclose:
evaluation circuits for generating quality data for transmissions on a plurality of bands that overlap the BT transmission spectrum; and designate the shared band based on at least the quality data.
Beninghaus discloses:
evaluation circuits for generating quality data for transmissions on a plurality of bands that overlap the BT transmission spectrum; and designate the shared band based on at least the quality data ( [0113], [0133], activity information may provide information about a priority level including various Quality of Service (QoS) parameters).
the combination of Ghosh, Hsu and Beninghaus is obvious for the same reasons applied to the claim 8.
Regarding claim 14, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 8 as outlined above.
Ghosh discloses:
the BT circuits ( (Fig 1, 108B), 
the control circuits (Fig 1, [0024]-[0026], WLAN-BT coexistence circuitry 113, or baseband processing circuitry 108 with control logic ) are configured to designate the shared RU from the plurality of RUs ( ( [0033], [0060], WLAN  would be configured for various channel bandwidths, including bandwidths having center frequencies of about 900 MHz, 2.4 GHz, 5 GHz, and bandwidths of about  5 MHz, 10 MHz, 20 MHz, 40 MHz, 80 MHz etc; therefore, a bandwidth around center frequency 2.4 GHz would be considered as a shared RU as BT may utilize center frequency 2.4 GHz as well),
Ghosh does not explicitly disclose:
 BT evaluation circuits for generating BT quality data for BT channels; designate the shared band  based on at least the BT quality data.
Beninghaus discloses:
BT evaluation circuits for generating BT quality data for BT channels; designate the shared band  based on at least the BT quality data ( [0113], [0133], activity information may provide information about a priority level including various Quality of Service (QoS) parameters).
the combination of Ghosh, Hsu and Beninghaus is obvious for the same reasons applied to the claim 8.
Regarding claim 15, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 8 as outlined above.
wherein: the BT quality data comprises a bit error rate for the BT channels ( Beninghaus, [0133], Quality of Service (QoS) parameters).
the combination of Ghosh, Hsu and Beninghaus is obvious for the same reasons applied to the claim 8.
Regarding claim 16, Ghosh discloses:
A system, comprising: 
first protocol circuits (Fig 1, BT baseband processing circuitry 108B),  configured to communicate according to at least a first communication protocol over allocated frequencies that include a share resource unit (RU)the first communication protocol being different than an IEEE 802.11 standard ( [0021], [0025], [0031], BT baseband circuitry 108B communicates wireless signals in accordance with Bluetooth Standard; [0033], [0036], [0060]-[0061], WLAN  would be configured for various channel bandwidths, including bandwidths having center frequencies of about  2.4 GHz, 5 GHz, a bandwidth around center frequency 2.4 GHz would be considered as a shared RU as BT may utilize center frequency 2.4 GHz as well); 
communication circuits (Fig 1, WLAN baseband processing circuitry 108A)  configured to designate at least one of an IEEE 802.11 ax channel ( Fig 1, [0028], [0036], IEEE 802.11ax would be configured for WLAN communication in either the 2.4 GHz frequency spectrum or the 5 GHz frequency spectrum, [0060]-[0061], allocation of a bandwidth of a channel or a number of tones or sub-carriers may be termed a resource unit (RU) allocation, a RU would be used in 5 MHz, 10MHz, 20 MHz, 40 MHz, 80 MHz, 160 MHz etc)
as the shared RU ( RU ( [0033], [0036], [0060]-[0061], WLAN  would be configured for various channel bandwidths, including bandwidths having center frequencies of about  2.4 GHz, 5 GHz, a bandwidth around center frequency 2.4 GHz would be considered as a shared RU as BT may utilize center frequency 2.4 GHz as well );
at least one antenna coupled to the first protocol circuits and the communication circuits ( Fig 1, [0025], antennas 101 are coupled with WLAN circuit and BT circuit).
Ghosh does not explicitly disclose:
designating at least one other RU of the channel as a dedicated RU, the channel overlapping a Bluetooth (BT) transmission spectrum;
However, the teaching of designating at least one other RU of the channel as a dedicated RU, the channel overlapping a Bluetooth (BT) transmission spectrum is well known in the art as evidenced by Hsu.
Hsu discloses:
designating at least one other RU of the channel as a dedicated RU ( Fig 1, [0004], three static non-overlapping WLAN channels with bandwidths of 22 MHz are spread on the frequency 2400 Hz to 2483.5 Hz, the one of non-overlapping WLAN channels (22 MHz) would be considered as a dedicated RU),
the channel overlapping a Bluetooth (BT) transmission spectrum ( Fig 1, [0004], [0027], WLAN ranging from 2400 Hz to 2483.5 Hz, 79 Bluetooth hopping channels with bandwidths of 1 MHz are spread on a frequency band ranging from 2400 Hz to 2483.5 Hz, the WLAN channel frequency band may overlap the Bluetooth channel frequency band);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hsu as mentioned above as a modification to Ghosh, such that the combination would allow to apply non-overlapping frequency bands, in order to differentiate overlap frequency bands and non-overlapping frequency bands, and reserve some bands for WLAN, and to reduce signal transceiving errors due to signal interference between simultaneously transmitted Bluetooth signals and WLAN signals.
Ghosh modified by Hsu does not explicitly disclose:
selectively exclude the shared RU from IEEE 802.11 communications according to activities of the first protocol circuits while concurrently including the dedicated RU in IEEE 802.11 communications; wherein the shared RU and the dedicated RU are different portions of the same IEEE 802.11 channel.
However, the teaching of selectively exclude the shared RU from IEEE 802.11 communications according to activities of the first protocol circuits while concurrently including the dedicated RU in IEEE 802.11 communications; wherein the shared RU and the dedicated RU are different portions of the same IEEE 802.11 channel is well known in the art as evidenced by Beninghaus.
Beninghaus discloses:
selectively exclude the shared RU from IEEE 802.11 communications according to activities of the first protocol circuits while concurrently including the dedicated RU in IEEE 802.11 communications ( Fig 10, [0112], the radio module 104 to mask out and stop using Bluetooth channels 59-79 which utilize the same set of frequencies as WLAN channel 11, The radio module 104 may then select and use a communications channel from among the Bluetooth channels 1-58); 
wherein the shared RU and the dedicated RU are different portions of the same IEEE 802.11 channel ( Fig 11, [0114]-[0116], Bluetooth transmissions 1104  located different with 802.11 transmissions 1102, channel masking algorithm could make a selection of a WLAN channel to maximally avoid Bluetooth channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Beninghaus as mentioned above as a modification to Ghosh ( modified by Hsu), such that the combination would allow to apply different spectrum portions with BT and WLAN, in order to influence decisions made in how and what channels to block, minimize performance impact, and improve coexistence of Bluetooth and WLAN.
 Regarding claim 17, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 16 as outlined above.
wherein: the first protocol circuits are configured to include frequencies of the shared RU as frequencies available for the first communication protocol ( Ghosh, [0033], [0036], [0060], Wi-Fi communication may use a frequency spectrum around center frequencies of about 2.4 GHz, BT communications may utilize the same frequency spectrum with WLAN).
Regarding claim 18, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 16 as outlined above.
wherein: the first protocol circuits are configured to exclude frequencies of the dedicated RU as frequencies available for the first communication protocol (Hsu, Fig 1, [0004], non-overlapping WLAN channels).
the combination of Ghosh, Hsu is obvious for the same reasons applied to the claim 16.
Regarding claim 19, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 16 as outlined above.
wherein: the first protocol circuits, communication circuits, and the at least one antenna are collocated on a same device (Ghosh, Fig 1, [0025], a Radio architecture 100 may include a WLAN baseband processing circuitry 108A, a BT baseband processing circuitry 108B, antennas 101).
Regarding claim 20, Ghosh as modified by Hsu and Beninghaus discloses all the features with respect to parent claim 16 as outlined above.
wherein: the first protocol circuits comprise communication circuits compatible with at least one Bluetooth standard ( Ghosh, Fig 1, [0021], [0025], [0031], BT baseband circuitry 108B communicates wireless signals in accordance with Bluetooth Standard).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461